          Case 19-31444 Document 46 Filed in TXSB on 05/15/19 Page 1 of 7



                            UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

IN RE:                                           §
                                                 §
INFRA TECHNOLOGY, LLC                            §                CASE NO. 19-31444
                                                 §                CHAPTER 7
                                                 §
         DEBTOR                                  §                JUDGE EDUARDO V. RODRIGUEZ

   TRUSTEE’S MOTION TO COMPROMISE CONTROVERSY WITH JPMORGAN CHASE
                     BANK, N.A. PURSUANT TO FRBP 9019

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE THE
MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN
TWENTY-ONE (21) DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE
AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

To the Honorable Eduardo V. Rodriguez,
United States Bankruptcy Judge:

         COMES NOW Plaintiff, Eva S. Engelhart, Trustee (“Trustee”) and would show as follows:

                         A. Jurisdiction, Venue and Constitutional Authority

         1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and/or (F) and arises in and/or under Title 11. The

statutory predicate for the relief sought herein is Federal Rule of Bankruptcy Procedure 9019.

         2.     Venue is proper under 28 U.S.C. §§ 1408 and/or 1409.

         3.     This Court has constitutional authority to enter a final order regarding this matter. This

motion concerns essential bankruptcy matters which have no equivalent in state law thereby rendering the

Supreme Court’s opinion in Stern v. Marshall inapplicable. See In re Carlew, 469 B.R. 666, 672 (Bankr.

S.D. Tex. 2012) (discussing Stern v. Marshall, 131 S.Ct. 2594 (2011)). In the alternative, all the matters

addressed in this motion are essential bankruptcy matters which trigger the public rights exception. See Id.
             Case 19-31444 Document 46 Filed in TXSB on 05/15/19 Page 2 of 7



                                                  B. Background

            4.      On March 14, 2019, INFRA Technology, LLC (the “Debtor”) filed for voluntary Chapter

7 relief.

            5.      During the 90-day period prior to the bankruptcy filing, the Debtor paid the sum of

$29,059.85 to JPMorgan Chase Bank, N.A., as payment for amounts due under a credit card account of the

Debtor ending in Account # 7347.

            6.      The Trustee made demand upon Chase for recovery of these funds for avoidance claims

based upon 11 U.S.C. §§ 547, 550. Chase responded to the demand, denied the allegations made and

settlement discussions ensued.

                                            C. Motion to Compromise

            7.      The Trustee and Chase have entered into a settlement agreement, subject to Court approval,

which resolves all claims between them regarding transfers made during the preference period. The full

terms and conditions of the proposed settlement are set forth in the attached Exhibit A. By way of summary

only, the settlement provides that, in exchange for the payment of $14,530 by Chase, the Trustee will release

Chase of all avoidance claims related to the above. The Trustee believes the proposed settlement to be in

the best interests of the Estate and its creditors. In determining whether a proposed compromise is fair and

equitable, a court should consider the factors set out in Protective Committee for Independent Stockholders

of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 88 S.Ct. 1157 (1968):

                     A.      Probability of Success in Litigation / Terms of Compromise Versus Likely
            Rewards of Litigation / The Complexity, Expense, and Likely Duration of Such Litigation:
            The amount in controversy is approximately $29,000 and, under the terms of the proposed
            settlement, the Estate is to recovery approximately 50% of this amount at the demand letter stage,
            as opposed to after having filed an adversary proceeding. Given the amount in controversy, it is
            highly likely that even if the Estate were entirely successful in litigation to recover the transfer to
            Chase, the administrative costs incurred to judgment would obviate any benefit obtained over and
            above what is achieved by the proposed compromise. Further, it is also possible that Chase could
            establish one or more affirmative defenses at trial, thereby further lessening (or possibly
            preventing) any recovery. These factors favor the proposed compromise.

                   B.       Difficulties in Collection of a Judgment: This factor is not implicated in the
            proposed settlement.
                      Case 19-31444 Document 46 Filed in TXSB on 05/15/19 Page 3 of 7



                   WHEREFORE, based on the foregoing, the Trustee requests all relief set out herein and for such

other and further relief to which she may show herself entitled.

                                                                                  Respectfully submitted,

                                                                                  /s/ Marc Douglas Myers
                                                                                  ___________________________
                                                                                  Marc Douglas Myers
                                                                                  Ross, Banks, May, Cron & Cavin, P.C.
                                                                                  SBN 00797133
                                                                                  7700 San Felipe, Suite 550
                                                                                  Houston, Texas 77063
                                                                                  (713) 626-1200; (713) 623-6014 fax
                                                                                  mmyers@rossbanks.com
                                                                                  COUNSEL FOR THE TRUSTEE

                                                                     CERTIFICATE OF SERVICE

         I hereby certify that on May 16, 2019, a true and correct copy of the foregoing was sent via regular
US mail to the Debtor(s), counsel for the Debtor(s), the Trustee, counsel for the Trustee, the US Trustee,
all creditors and all persons requesting notice as set forth in the attached unless otherwise served by the
CM-ECF system.

                                                                                  /s/ Marc Douglas Myers
                                                                                  ___________________________
                                                                                  Marc Douglas Myers
INFRA Technology LLC              Chicago, IL 60693-0136                   Instrumart                         Praxair                           Vcorp
1980 Post Oak Blvd., Suite 1500                                            35 Green Mountain Drive            P.O. Box 120812                   25 Robert Pitt Dr., Suite 205
Houston, TX 77056-3845            Culligan                                 South Burlington, VT 05403-7824    Dallas, TX 75312-0812             Monsey, NY 10952-3366
                                  5450 Guhn Road
ADP                               Houston, TX 77040-6211                   Jack Haynie                        Quincy Compressor                 Wastewater Transport Services
undeliverable                                                              3826 Antibes Lane                  701 North Dobson Avenue           826 Linger Ln
                                  Dmitrii Popov                            Houston, TX 77082-3138             Bay Minette, AL 36507-3199        Austin, TX 78721-3650
Allstar Sanitation Services       5280 Caroline St., Apt. 907
PO Box 1090                       Houston, TX 77004-5883                   Jas Brar                           RW Smith                          Wharton County Tax Office
El Campo, TX 77437-1090                                                    2 Houston Center                   3030 Greens Road                  P.O. Box 189
                                  Enterprise Products                      909 Fannin, Suite 1640             Houston, TX 77032-2204            Wharton, TX 77488-0189
American Welding Services         P.O. Box 4324                            Houston, TX 77010-1018
8244 Harborside Dr.               Houston, TX 77210-4324                                                      Regus                             Williams Scotsman
Galveston, TX 77554-7199                                                   Lightning Bolt & Supply Inc.       undeliverable                     142 West Hardy Road
                                  GBSM Service and Management              211 West Harris Avenue                                               Houston, TX 77060-4615
Ann Harris Bennett                14303 Hartshill Dr                       Pasadena, TX 77506-3411            Satellite Shelters
PO Box 3547                       Houston, TX 77044-5067                                                      18500 Van Rd.                     Eva S Engelhart
Houston, TX 77253-3547                                                     Lightning Bolt & Supply Inc.       Houston, TX 77049-1324            7700 San Felipe, Suite 550
                                  Grace Utley, TAC                         10626 S. Choctaw Drive                                               Houston, TX 77063-1618
Apache Industrial Services        P.O. Box 189                             Baton Rouge, LA 70815              Saybolt LP
250 Assay St. Suite 500           Wharton, TX 77488-0189                                                      201 Deerwood Glen Drive           Megan M Adeyemo
Houston, TX 77044-3507                                                     Logix                              Deer Park, TX 77536-3270          2200 Ross Avenue, Suite 4100
                                  H&E Equipment Services, Inc.             P.O. Box 734120                                                      West
Aspen Technology                  502 FM 359 Road South                    Dallas, TX 75373-4120              Sun Coast Resources               Dallas, TX 75201-7902
PO Box 347374                     Brookshire, TX 77423-9005                                                   6405 Cavalcade Bldg 1
Pittsburgh, PA 15251-4374                                                  Martin Electric Co. Inc            Houston, TX 77026-4315            JM Partners, LLC
                                  Haldor Topsoe                            1504 W Jackson Street                                                6800 Paragon Place, Suite 202
Blue Cross Blue Shield of Texas   17629 El Camino Real, Suite 300          El Campo, TX 77437-9310            Terminix                          Richmond, VA 23230-1656
P.O. Box 731428                   Houston, TX 77058-3076                                                      4407 Halik Street, Suite E500
Dallas, TX 75373-1428                                                      MidAmerican Energy Services        Pearland, TX 77581-1901
                                  Hoerbiger Service Inc.                   P.O. Box 8019
Carey Boiler Works                1191 East Newport Center Drive,          Davenport, IA 52808-9900           Texas Mutual Insurance Company
616 Hepburn St.                   Ste 210                                                                     6210 E Highway 290
Williamsport, PA 17701-5007       Deerfield Beach, FL 33442-7708           Mobile Modular Portable Stroage    Austin, TX 78723-1098
                                                                           P.O. Box 45043
Cintas                            Humana Insurance Co.                     San Francisco, CA 94145-5043       Timeline Logistics
6707 W. Sam Houston Prwy N        P.O. Box 3024                                                               P.O. Box 131483
Houston, TX 77041-4099            Milwaukee, WI 53201-3024                 Nalco Company                      Houston, TX 77219-1483
                                                                           1601 W Diehl Road
City of Wharton                   Huseyin Turanli                          Naperville, IL 60563-1198          Turner Stone & Company
120 E Caney St.                   5454 Newcastle St, Apt. 1220                                                12700 Park Central Drive, Suite
Wharton, TX 77488-5006            Houston, TX 77081-2263                   NetWolves                          1400
CleanCo Systems                                                            4710 Eisenhower Blvd., Suite E-8   Dallas, TX 75251-1507
P.O. Box 1569                     INFRA XTL Technology LTD                 Tampa, FL 33634-6336
Channelview, TX 77530-1569        Riga Feraiou, 2, Limassol Center                                            ULine
                                  Block B, 6th Floor, Office 601           Nicholas Boyd                      12575 Uline Drive
Cook Compression                  P.C. 3095, Limassol, Cyprus              9720 Broadway St, Apt. 1534        Pleasant Prairie, WI 53158-3686
11951 N Spectrum Blvd                                                      Pearland, TX 77584-8747
Houston, TX 77047-7803            IRS                                                                         US Trustee
                                  Centralized Insolvency Operati           Oak, Hartline & Daly               515 Rusk Ave., Ste 3516
Cross Roads Oil Field Supply      PO Box 7346                              2323 S. Shepherd, 14th Floor       Houston, TX 77002-2604
PO Box 1546                       Philadelphia, PA 19101-7346              Houston, TX 77019-7024
El Campo, TX 77437-1546                                                                                       United Rentals
                                  Innovation Safety Solutions              Pablo Rendon                       101 Old Underwood Rd., Bldg
Crystal Clean                     P.O. Box 110                             9314 Drewberry                     La Porte, TX 77571-9480
13621 Collections Center Drive    La Marque, TX 77568-0110                 Houston, TX 77080-2938
          Case 19-31444 Document 46 Filed in TXSB on 05/15/19 Page 4 of 7



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

IN RE:                                                  §
                                                        §
INFRA TECHNOLOGY, LLC                                   §                  CASE NO. 19-31444
                                                        §                  CHAPTER 7
                                                        §
         DEBTOR                                         §                  JUDGE EDUARDO V. RODRIGUEZ

                                         SETTLEMENT AGREEMENT

        This Settlement Agreement and Release (the “Agreement”) is made by and between JPMorgan
Chase Bank, N.A. (“Chase”1) on the one hand and Eva S. Engelhart, the chapter 7 Trustee (the “Trustee”)
of the above-referenced bankruptcy estate (the “Estate”) but not in any individual capacity, on the other
hand. Chase and the Trustee also may be referred to herein individually as a “Party” and collectively as
the “Parties”).

         WHEREAS, on March 14, 2019 (the “Petition Date”), INFRA Technology, LLC (the “Debtor”)
filed a voluntary petition for relief under chapter 7 of the Bankruptcy Code. On the same date, the Trustee
was appointed interim Trustee, and, having since accepted the appointment and posted the requisite bond,
is now the duly qualified chapter 7 Trustee of the Debtor’s bankruptcy estate;

        WHEREAS, the Trustee has made demand (“Demand”) upon Chase seeking the return of
allegedly preferential transfers in the sum aggregate amount of $29,059.85 relating to payments made by
the Debtor to Chase within the 90-day period prior to the Petition Date (the “Claim”);

       WHEREAS, Chase has denied that any such transfers were preferential or otherwise subject to
avoidance and asserted various defenses;

       WHEREAS, the Parties engaged in settlement discussions and negotiations concerning the Claim
and the Parties wish to amicably, resolve, settle and compromise the Claim as provided for in this
Agreement; and

         WHEREAS, the Agreement is subject to Bankruptcy Court approval.

         NOW, THEREFORE, in consideration of the mutual promises and covenants contained herein,
the Parties herein agree to the recitals set forth below:

         a)       The above recitals are incorporated herein by reference.

         b)       Chase shall pay to the Trustee the sum of $14,530.00 in readily available funds (the
                  “Settlement Amount”) in full satisfaction of the Claim within 15 days of the last occurring
                  of the following: (1) Chase’s receipt of a copy of this Agreement bearing the Trustee’s

1
  For purposes of this subsection, if Chase is not a natural person, the term “Chase” shall collectively mean (i) Chase,
(ii) any of Chase’s current or former (whether direct or indirect) parents, subsidiaries, and affiliates; (iii) all current
and former directors, officers, members, managers, employees, attorneys, financial advisors, and other representatives
of Chase or any of Chase’s current or former (whether direct or indirect) parents, subsidiaries, and affiliates; and (iv)
each of their respective predecessors, successors, and assigns.
 Case 19-31444 Document 46 Filed in TXSB on 05/15/19 Page 5 of 7



     signature; (2) Chase’s receipt of a current IRS W-9 Form properly executed by the Trustee;
     and, (3) the Order of the Bankruptcy Court approving this agreement becomes final and
     non-appealable (the “Payment Deadline”).

c)   Payment of the Settlement Amount shall be made out solely to Eva S. Engelhart, Trustee,
     and paid by cashier’s/bank check, corporate (not personal) check or wire transfer. If
     transmittal of the Settlement Amount is sent by mail, such payment must be post-marked
     by the Payment Deadline. Non-wire transfer payment(s) are to be sent to:

             Eva S. Engelhart, Trustee
             c/o Marc Douglas Myers
             7700 San Felipe, Suite 550
             Houston, Texas 77063

d)   In consideration of the recitals set forth above the Trustee, the Estate and the Debtor hereby
     waive, release and forever discharge all claims, demands, and causes of action of whatever
     kind or character, whether in law or in equity that they have or may have in the future,
     whether known or unknown, liquidated or unliquidated, fixed or contingent, disputed or
     undisputed, foreseen or unforeseen, matured or unmatured, whether class or individual, in
     law, equity, or otherwise, including claims for costs, fees, expenses, penalties, and
     attorneys’ fees against Chase arising from or relating to the Claim including, without
     limitation, those arising under 11 U.S.C. § 547, 548, 550 and § 24.001 et seq. of the Texas
     Business and Commerce Code.

e)   As additional consideration, the Parties agree that, upon payment of the Settlement
     Amount, Chase shall have an allowed claim in the above-captioned main bankruptcy case
     pursuant to 11 U.S.C. § 502(h) in the amount of $14,530.00, in addition to any other timely
     filed, allowed claim.

f)   It is expressly agreed that this Agreement is in no way an admission of liability or fault,
     but is instead a compromise and settlement of certain disputed claims between the Parties.

g)   The Parties acknowledge, warrant and represent that they: (a) have not relied on any
     representation of fact or law by the opposing Party or their agents in signing this
     Agreement; (b) may later discover facts different from or in addition to those now known
     or believed to be true regarding the subject matter of this Agreement, and agree that this
     Agreement will remain in full force despite the existence or discovery of different or
     additional facts; (c) are the sole and absolute legal and equitable owners of the claims
     covered by this Agreement and they have not been assigned, transferred or disposed of in
     any way; (d) have not been offered any tax advice in the course of these negotiations, and
     are relying upon the advice of their own tax consultant with regard to any tax consequences
     that may arise as a result of the execution of this Agreement; (e) have had the opportunity
     to retain and/or consult with an attorney in relation to the claims covered in this Agreement
     and/or the negotiation and execution of this Agreement; and (f) have the full right and
     power to execute and deliver this Agreement.

h)   This Agreement constitutes a single, integrated, written contract expressing the entire
     understanding and agreement between the Parties, and the terms of the Agreement are
     contractual and not merely recitals. All prior oral or written statements, representations,
     and covenants are merged into this Agreement. Any other agreements not expressly stated
        Case 19-31444 Document 46 Filed in TXSB on 05/15/19 Page 6 of 7



               here are void and have no further force and effect. This Agreement may not be amended
               or modified except by a subsequent, written agreement signed by all Parties.

       i)      The Parties agree that if any court or tribunal of competent jurisdiction determines that any
               provision of this Agreement is void, illegal, invalid or otherwise unenforceable, such void,
               illegal, invalid or unenforceable provision shall be severed from the Agreement and the
               remainder of this Agreement shall not be affected thereby and shall remain in full force
               and effect; provided, however, that if Trustee’s release in Paragraph (b) is determined to
               be void, illegal, invalid or unenforceable, Chase shall be entitled to recover the Settlement
               Amount in Paragraph b, if paid prior to such determination.

       j)      This Agreement may be executed in one or more counterparts, each of which, when
               executed, shall be deemed an original. A counterpart of this Agreement executed by
               electronic means (including, without limitation, via facsimile or email) shall have the same
               effect as a physically executed counterpart of this Agreement.

       k)      Neither the making of this Agreement nor any of its terms shall be construed as an
               admission by any Party hereto.

       l)      All parties agree that this Agreement shall not be used as evidence in any proceeding except
               a subsequent proceeding to construe or enforce this Agreement.

       m)      This Agreement shall be governed and construed in accordance with the laws of the State
               of Texas, except that any conflicts of law rule of that jurisdiction that may require reference
               to the laws of some other jurisdiction shall be disregarded.

       n)      This Agreement shall continue perpetually and shall be binding upon the Parties and their
               heirs, successors, and assigns, and shall inure to the benefit of the Parties and their heirs,
               successors, and assigns.

       o)      The Parties agree that any dispute regarding this Agreement shall be subject to the
               exclusive jurisdiction of the United States Bankruptcy Court in the Southern District of
               Texas in which the above-captioned bankruptcy case is or was pending.

       The funds above noted and other good and valuable consideration paid in this case is hereby
acknowledged by the Trustee and Chase in consideration of this Agreement.

                                        The Trustee
Case 19-31444 Document 46 Filed in TXSB on 05/15/19 Page 7 of 7




                      By:
                      Eva S. Engelhart, Trustee and not in any individual capacity


                      Dated: __________________, 2019



                      Chase



                      By:     Name:

                      Printed Name:
                      Title:

                      of _________________________

                      Dated: __________________, 2019
